Case 3:17-cv-06048-RBL Document 45-1 Filed 11/16/18 Page 1 of 2

ALDEN

TORCH
FINANCIAL

VIA EMAIL AND
FIRST-CLASS MAIL

March 6, 2018

Catherine M. Tamaro

334% Place 2001, LLC

3236 78th Avenue SE, Suite 202
Mercer Island, WA 98040
B-Mail:ctamaro@mindspring.com

Re: Parkway Apartments, LP (the “Partnership”)

Dear 334" Place 2001, LLC:

AMTAX Holdings 169, LLC (““AMTAX”) is the Investor Limited Partner of the
Partnership. The respective rights and obligations of the Partners are governed by the
Partnership’s Amended and Restated Agreement of Limited Partnership (the “Partnership
Agreement”), Capitalized terms not otherwise defined herein shall have the meaning
given to such terms in the Partnership Agreement.

I write in response to your letter to Chris Blake dated February 15, 2018, which was
received on February 21, 2018. Your letter references Section 7.4.J of the Amended and
Restated Agreement of Limited Partnership dated as of June 1, 2002 (the “Partnership
Agreement”), and claims that “334" Place 2001, LLC has completed its appraisal
requirement, and has in hand an appraisal by CBRE dated January 1, 2018.” Your letter
fails, however, to enclose a copy of the CBRE appraisal, or to provide any information
about how it was obtained. Given what we believe and have alleged was bad faith
conduct on your part in the appraisal process for the Hidden Hills Apartments—a matter
which, as you know, is currently the subject of ongoing litigation-—-we must have an
opportunity to review the CBRE appraisal and understand the circumstances surrounding
its preparation. We accordingly request that you send us a copy of the CBRE appraisal
referenced in your letter, as well as any communications you had with the CBRE
appraiser concerning the Parkway Apartments.

AMTAX is also in the process of evaluating questionable activity by 334" Place 2001,
LLC in its capacity as a General Partner of the Partnership, including a failure to
maximize rental income, the growth of operating expenses at rates that are 0 TT 5. i
P BLAKE 30(0)6) |
10/25/18 ad
9, CRR

     

 

 

1225 17th Strect, Suite 1400 * Denver, CO 80202 * (303) 927-5000 + aldentorch.com |
| Diane Rugh, CCR 239

HHM-012839PW

 
Case 3:17-cv-06048-RBL Document 45-1 Filed 11/16/18 Page 2 of 2

disproportionately higher than comparable properties, and the payment of fees and
distributions to 334" Place 2001, LLC and/or its affiliates that either are not permitted by,

or are in excess of amounts permitted by, the Partnership Agreement.

AMTAX will address your request to move forward with the appraisal process set forth
in Section 7.4.] of the Partnership Agreement once it has completed its review of the
issues identified above. Except as specifically stated herein, this letter is not intended and
shall not be deemed to be a waiver, election, or estoppel as to any claim, objection,
defense, or remedy of AMTAX under the Partnership Agreement and related transaction

documents or applicable law.

Very truly yours,
AMTAX Holdings 169, LLC,
By: TCH II Pledge Pool, LLC, its manager

By: Tax Credit Holdings II, LLC, its managing member
By: Alden Pacific Holdings, LLC, its managing member

By: WW, MY,
Alison Wadle, Executive Vice President

ce (via email only): Chris Blake
Bric 8. Pettit, Esq.

 

1225 17th Street, Suite 1400 * Denver, CO 80202 + (303) 927-5000 * aldentorch.com

HHM-012840PW

 

 
